Citation Nr: 0729926	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by: P. Michael Shanley, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for hearing loss, among other 
disabilities not at issue in the instant appeal.  The RO 
issued a notice of the decision in December 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
January 2004.  Subsequently, in April 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in November 
2004, the veteran timely filed a substantive appeal.  In 
March 2005 the RO issued a Supplemental Statement of the Case 
(SSOC).

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2005 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.

On appeal in November 2006, the Board remanded the issue of 
service connection for hearing loss, directing the Appeals 
Management Center (AMC) to provide a VA audiometric 
examination.  The RO thereafter issued a decision granting 
service connection for hearing loss, right ear, in February 
2007, and then supplied an SSOC in March 2007, which 
continued the denial of service connection for hearing loss, 
left ear.  This aspect of the appeal is again before the 
Board for adjudication.  

The Board finds that the AMC complied with the November 2006 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

In addition, as reflected in his Travel Board hearing 
testimony, the veteran appears to have raised the issue of 
service connection for tinnitus.  See Hearing Transcript at 
22, 25, 39.  The Board refers this matter to the RO, which 
should adjudicate the matter accordingly after providing 
proper Veterans Claims Assistance Act (VCAA) notice.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any presumed 
prejudice to the veteran has been rebutted.

2.	The veteran's May 1971 Report of Medical Examination for 
Separation does not reflect any complaint of, treatment 
for or diagnosis of a left ear hearing loss disability, 
and the veteran does not currently have a left ear hearing 
loss disability as defined by the applicable regulation, 
nor is any such disability reflected in the evidence of 
record spanning May 1971 to present.


CONCLUSION OF LAW

Service connection for hearing loss, left ear, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2002 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with additional 
evidence, to include private and VA medical records, that 
would support his claim and further requested that he send a 
negative reply in writing to VA if he had no additional 
evidence to submit.  The Board thus finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the June 2002 letter, 
and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a March 2006 correspondence.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the December 2003 RO decision that is the subject of this 
appeal in its June 2002 letter, but did not do so in relation 
to the two Dingess elements, which it set forth in the March 
2006 letter.  Where such a timing error occurred, the Board 
must presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, despite the belated notice of the two 
Dingess elements, the Board determines that the RO cured this 
defect by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the March 
2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.   

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a January 2007 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection 
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  


III. Analysis

a. Factual Background
As reflected in the veteran's May 1971 Report of Medical 
Examination for Separation he had left ear audiometric scores 
of 20, 10, 10, 10 and 10 decibels for respective frequencies 
of 500, 1000, 2000, 3000, and 4000.   

The veteran's DD-214 Form indicates that he served as a 
rifleman.  

A May 1999 private medical record indicates that upon an 
ear/nose/throat examination, the veteran was assessed as 
normal.     

In an undated medical history questionnaire, the veteran 
affirmed that he had experienced loss of hearing that had not 
improved, loud noise exposure, pain in the ear, and buzzing 
in the ear.

In his November 2003 Statement in Support of Claim, January 
2004 NOD and November 2004 substantive appeal, the veteran 
indicated that he served as a rifleman during his active 
service and that he was accordingly exposed to loud noise.  
He did not always wear hearing protection, and he claimed 
that he experienced hearing loss and nerve damage in both 
ears.    

At his July 2005 Travel Board hearing, the veteran testified 
that he had ringing in the ears and that an audiologist, Dr. 
V., had informed him that such constant ringing did not 
equate to hearing loss.  Hearing Transcript at 22, 25.  He 
also stated that he had been informed that he had hearing 
loss in the right ear.  Hearing Transcript at 24.  As for 
loud noise exposure during his military service, the veteran 
reiterated that he did have such exposure and did not recall 
wearing earplugs consistently.  Hearing Transcript at 40.  
After service, the veteran stated that he did not have 
significant noise exposure aside from ordinary sounds such as 
passing sirens.  Hearing Transcript at 41.          

As directed by the Board's November 2006 Remand, the veteran 
submitted to a VA audiological examination in January 2007.  
The examiner indicated that she had reviewed the claims file 
and also noted that the veteran complained of difficulty 
hearing in the left ear especially when he had sinus 
problems, which reportedly have existed since his military 
service.  The veteran further conveyed that during service he 
had loud noise exposure for which he wore no hearing 
protection, but had otherwise not experienced any 
occupational or recreational noise exposure.  The examiner 
observed that the audiometer test results contained in the 
veteran's May 1971 Report of Medical Examination for 
Separation reflected normal hearing, left ear.   

The January 2007 examination, which included a puretone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the puretone threshold test in the 
left ear, decibels of 5, 5, 10, 10 and 25 were reported at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these puretone threshold scores 
amounted to 13 for the left ear, and the Maryland (CNC) word 
list speech recognition test demonstrated 100 percent 
discrimination for the left ear.  Based on these data, the 
examiner diagnosed the veteran with normal hearing 
sensitivity in the left ear from 250 hertz to 4000 hertz, 
with sloping to a moderately severe sensorineural hearing 
loss from 6000 hertz to 8000 hertz.  She determined that it 
was not at least as likely as not that the veteran's hearing 
loss, if any, from 500 hertz to 4000 hertz was related to his 
military noise exposure.  

b. Discussion 
The Board determines that the evidence of record weighs 
against the veteran's service connection claim for hearing 
loss, left ear.  Specifically, the veteran's May 1971 and 
January 2007 audiological tests reveal that he does not have 
a hearing loss "disability" within the meaning of 38 C.F.R. 
§ 3.385.  That is, in the left ear, none of the auditory 
thresholds in any of the frequencies (500, 1000, 2000, 3000, 
or 4000 hertz) during either examination was 40 decibels or 
greater; all amounted to 25 decibels or less.  Nor do either 
of these test scores reflect that his auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz were 26 decibels or greater, but instead, none 
amounts to more than 25 decibels, and only one relevant 
frequency (4000 hertz) from the January 2007 examination 
reaches that (25 decibel) level.  In addition, his January 
2007 speech recognition scores using the Maryland CNC Test 
did not amount to less than 94 percent for the left ear, as 
would indicate a hearing loss disability for compensation 
purposes, but totaled the maximum possible discrimination 
level of 100 percent.  Because the veteran does not have a 
left ear hearing loss "disability" as defined by § 3.385, 
the Board must conclude that the evidence preponderates 
against this claim.  Accordingly, the claim is denied.

The Board parenthetically notes that while the January 2007 
VA examiner determined that the veteran's right ear hearing 
loss, as evidenced by the May 1971 score of 60 decibels for a 
frequency of 6000 hertz, was at least as likely as not 
related to his in-service noise exposure, the veteran had no 
such comparable decibel level at 6000 hertz for the left ear 
at that time.  Instead, the May 1971 record indicates that he 
had a score of 25 decibels for the frequency of 6000 hertz, 
which falls within the normal, "non-disability" range for 
the purposes of 38 C.F.R. § 3.385.    


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  

   
ORDER

Service connection for hearing loss, left ear, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


